ACCEPTED
                                                                                          03-14-00445-CR
                                                                                                  4782862
                                                                                 THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      4/7/2015 9:35:56 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                No. 03-14-00445-CR

ALICIA MIDKIFF                           §              IN THE COURT     OF
                                                                     FILED IN
                                                        APPEALS3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                         §
                                                                  4/7/2015 9:35:56 AM
V.                                       §              THIRD    JUDICIAL
                                                                    JEFFREY D. KYLE
                                         §                                Clerk
THE STATE OF                             §              DISTRICT OF TEXAS
TEXAS


           MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, ALICIA MIDKIFF, Appellant, through her counsel of

records on appeal, and files this motion for extension of approximately 30 days in

which to file her appellate brief in the above-entitled and numbered case. In

support of this motion, Appellant shows the Court the following:


                                             I.


      The current deadline for filing the appellant’s brief on appeal has not passed.

The current deadline for filing the appellant’s brief is April 6, 2015. There have

been one previous request for extension of time to file this brief.


                                          II.


      Although counsel has been diligently working on this case, the regular press

of criminal defense business in the trial courts of Williamson and surrounding

counties has limited the amount of time counsel has had to complete the drafting of
Appellant’s brief. Counsel fully expects this brief to be completed within the

requested extension period, and apologizes to the Court for the necessity of filing

her request for extension.


      Counsel’s affidavit is attached, attesting to the above-described situation.


WHEREFORE, appellant prays the Court grant this motion and extend the

deadline for filing the brief from April 6, 2014 to May 6, 2014.




                                       Respectfully submitted,




                                        /s/ Crystal D. Murray
                                       __________________________________
                                       Crystal D. Murray
                                       SBN: 24029611
                                       1001 Cypress Creek Rd., Ste. 405
                                       Cedar Park, Texas 78641
                                       512-257-1010
                                       512-257-0005
                                       crystal@cedarparklaw.com

                                       ATTORNEY FOR APPELLANT
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

fax to the Williamson County Attorney’s Office on this the 6th of April, 2015 at

512-943-1120.


                                         /s/ Crystal D. Murray
                                        ________________________________
                                        Crystal D. Murray

                      CERTIFICATE OF CONFERENCE

I hereby certify that I have discussed the merits of this motion and the relief

requested by this motion with the Appellee’s attorney, James Lamarca, via email

and prior to the filing of this motion, on April 6, 2015. Mr. LaMarca is unopposed

to this motion.

                                        /s/Crystal D. Murray
                                        ________________________________
                                        Crystal D. Murray